DETAILED ACTION

Claims 1 and 8-9 have been amended. Claims 11-13 have been added. Claims 1, 3-5 and 7-13 remain pending in the application.
Claims 1, 8 and 9 are independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments

Applicant’s argument regarding a certified copy request of the PCT/JP2018/009589 application for foreign priority claim is persuasive, and the examiner has found the PCT/JP2018/009589 application and submits a copy along with this office action. Therefore the certified copy request of the PCT/JP2018/009589 application has been withdrawn.



Applicant's arguments regarding rejections under 35 U.S.C. § 103 for independent claims 1, 8 and 9 have been fully considered but in moot in view of new ground of rejection. 

Independent claims 1, 8 and 9 have been amended to further specify:
the model expressed by a simultaneous equation indicating a relation among an input, an output, external factors and parameters of the facility; and
wherein, applying the model for a use condition, an abnormality during an actual operation of the facility for the use condition can be detected without detecting the abnormality using a sensor.

Ishi teaches:
the model expressed by a equation indicating a relation among an input, an output, and parameters of the facility (Fig. 1 [0029] [0040] [0041] the model is expressed by mathematical equation with inlet temperature – input, outlet temperature - output, , a flow rate, heat transfer coefficient - parameters); and
wherein, applying the model for a use condition, an abnormality during an actual operation of the facility for the use condition can be detected without detecting the abnormality using a sensor. ([0051-[0057] performance deterioration of the heat 
Ishi does not explicitly teach the equation is a simultaneous equation and includes external factors in the equation.
 Hayashi US 20060200325 A1 teaches the equation is a simultaneous equation and includes external factors in the equation ([0129] [0091] – [0111] heat exchange operation is modeled by simultaneous equation of expressions (1) and (2) that including input – gas inlet temperature etc., output – gas outlet temperature etc., external factors – the flow rate of the steam and the temperatures of steam inlet and out let, parameters – heat exchange coefficient and heat exchange area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishi to incorporate the teachings of Hayashi because they all directed to performance evaluation of facilities. Using simultaneous equation for modeling and including external factors in the model will help access the performance of the facility.

Applicant's arguments regarding rejections under 35 U.S.C. § 103 for dependent claims 3 and 5 have been fully considered and respectfully found not persuasive.

Regarding applicant’s arguments on claim 3, the examiner respectfully submits that applicant has overlooked the fact that the claim 3 was previously amended, and Ishi teaches the first state indicates a state of the facility during introduction of the facility ([0050] plant startup), as stated in previous office action.

Regarding claim 5, applicant argues in substance that the combination of Ishi, Hiyama and Higashi does not explicitly teach the additional elements of claim 5 because 
1) Higashi does not teach using simultaneous equations to model the facility and comparing the modeling results with actual measurement values;
2) It is not obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishi to incorporate the teachings of Hayashi.

Regarding 1), while the examiner agrees that Higashi does not explicitly teach using simultaneous equations to model the facility and comparing the modeling results with actual measurement values. However, the examiner respectfully submit that applicant has overlooked the fact that Higashi is not relied on teaching using simultaneous equations to model the facility and comparing the modeling results with actual measurement values, the combination of Ishi and Hayashi is as shown above. 
Regarding 2), just as applicant stated in argument (page 6 third paragraph), “Hiyama (JP 2002155708A) relates to a system for detecting abnormalities in a power plant”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishi to incorporate the teachings of Hiyama because they all directed to abnormalities detections of facilities. Applying the modeling of facility operation to the compressor will help detect abnormalities of the compressor operations.



Applicant’s other arguments were directed to certain features are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Hayashi and HENYAN CA 2366368 A1 are introduced in response to amended and newly added claims. The teachings of Ishi, Hiyama, Xie and Higashi as disclosed in the previous office action are hereby incorporated by references to the extent applicable to the amended claims.

Another iteration of claim analysis has been made. Please refer to the corresponding sections of the claim analysis below for details.

Claim Objections

Claims 1 and 9 are objected to because of the following informalities:

Claims 1 recites “the model expressed by” in line 4. “the model expressed by” should be “the model is expressed by”.

the model expressed by a simultaneous equation indicating a relation among an input, an output, external factors and parameters of the facility” in lines 3-5. “the model expressed by a simultaneous equation indicating a relation among an input, an output, external factors and parameters of the facility” should be “the model expressed by a simultaneous equation indicating a relation among an input, an output, external factors and parameters of the facility” because “parameters of the facility” is also newly added.

Claims 9 recites “the model expressed by” in line 5. “the model expressed by” should be “the model is expressed by”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 7-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishi JP 2009163507 A in view of Hayashi and Hiyama JP 2002155708 A1.

Regarding claim 1, Ishi teaches an evaluation apparatus, comprising:
a processor ([0036] CPU);
a storage unit that is configured to use the processor to store a model modeling a state of a facility provided in a plant (Fig. 1 [0029] the tracking simulator 41), the model is expressed by a equation indicating a relation among an input, an output, and parameters of the facility (Fig. 1 [0029] [0040] [0041] the model is expressed by mathematical equation with inlet temperature – input, outlet temperature - output, , a flow rate, heat transfer coefficient - parameters);
a simulator that is configured to use the processor to adjust a parameter that is set in the model so that a difference between an actual measurement value based on a process value of the facility in a first state and a first simulate value calculated by using the model is equal to or less than a threshold (Figs. 1 & 2 [0029]-[0031] [0040] - [0043] - adjusting the heat transfer coefficient –the parameter until the difference between measured outlet temperature - measured value and simulated value below threshold, based on different flow rate – a process value);
an estimation unit that is configured to use the processor to estimate a first estimated operating point that associates the adjusted parameter, the process value, and a time of the first state to indicate an operation state of the facility in the first state 
an evaluation unit that is configured to use the processor to evaluate a change of an operation state of the facility based on a difference between the first estimated operating point and a second estimated operating point, wherein
the simulator is configured to use the processor to adjust the parameter so that a difference between an actual measurement value and a second simulate value calculated by using the model is equal to or less than the threshold, the actual measurement value based on a process value of the facility in a second state that is temporally posterior to the first state, 
the estimation unit is configured to use the processor to estimate the second estimated operating point that associates the adjusted parameter, the process value, and a time of the first state to indicate an operation state of the facility in the second state (Figs. 1 - 4 [0029]-[0031] [0040] - [0043] [0046]-[0056] iteratively perform steps 2-5 to obtain the adjusted heat coefficient as operation time progresses –second state at operation time posterior to the first state, and evaluate the change of the heat coefficient vs flow rate cure after certain operation time or the change of heat coefficient vs time at constant flow rate);
the estimated heat exchange coefficient is a facility performance deterioration characteristic (Abstract: SOLUTION);
wherein, applying the model for a use condition, an abnormality during an actual operation of the facility for the use condition can be detected without detecting the abnormality using a sensor. ([0051-[0057] performance deterioration of the heat 
Ishi does not explicitly teach:
the equation is a simultaneous equation and includes external factors in the equation;
the characteristic of the facility in the first state based on a difference between a characteristic value provided by a manufacturer of the facility that indicates the characteristic of the facility and data that indicates an estimated characteristic of the facility at the first estimated operating point.
 Hayashi US 20060200325 A1 teaches the equation is a simultaneous equation and includes external factors in the equation ([0129] [0091] – [0111] heat exchange operation is modeled by simultaneous equation of expressions (1) and (2) that including input – gas inlet temperature etc., output – gas outlet temperature etc., external factors – the flow rate of the steam and the temperatures of steam inlet and out let, parameters – heat exchange coefficient and heat exchange area).
Hiyama teaches the characteristic of the facility in the first state based on a difference between a characteristic value provided by a manufacturer of the facility that indicates the characteristic of the facility and data that indicates an estimated characteristic of the facility at the first estimated operating point ([0006] [0011] [0100], the characteristics of the facility – performance of the facility, is estimated over time as a time-series data set starting with initial data, and is compared to design value - performance value provided by a manufacturer of the facility that indicates the performance of the facility, the initial value of the estimated characteristics of the facility 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishi to incorporate the teachings of Hayashi and Hiyama because they all directed to performance evaluation of facility. Using simultaneous equation for modeling and including external factors in the model will help access the performance of the facility. Comparing characteristic of facility to design value over time will help determine state of operation of the equipment.
Ishi teaches:

    PNG
    media_image1.png
    471
    604
    media_image1.png
    Greyscale

[0029] The heat exchange device diagnosis system 4 includes a tracking simulator 41, a table generation unit 42,a storage unit 43, and an analysis diagnosis unit 44. The tracking simulator 41 has a model formula (plant model) that is modeled in advance by a mathematical formula for simulating the operation of the plant 3, and the based on the actual measurement value, the operation amount, and the set value from the plant 3. A simulation function for calculating / estimating the operation of the heat exchange device 31 is provided. The tracking simulator 41 mainly estimates a flow rate flowing through the heat exchange device 31and an outlet temperature.
[0030] The tracking simulator 41 includes a parameter adjustment unit 41A. The parameter adjustment unit 41Asequentially and automatically adjusts the value of the tracking parameter (hereinafter referred to as an adjustment parameter) in the model formula based on the simulation result (hereinafter referred to as an estimated value) of the operation state of the plant 3 obtained by the tracking simulator 41. Has an adjustment function.
[0031] Further, the parameter adjustment unit 41A handles a heat transfer coefficient indicating the characteristics of the heat exchange device 31 as an adjustment parameter, and the outlet temperature of the heat exchange device 31 is different between the actually measured value in the plant 3 and the estimated value calculated by the tracking simulator 41. Adjusts the heat transfer coefficient until the measured value matches the estimated value or the difference between the estimated value and the measured value falls within the allowable range.

    PNG
    media_image2.png
    849
    330
    media_image2.png
    Greyscale

[0040] …. In step SP1 of FIG. 2, the tracking simulator 41 acquires actual values such as a flow rate obtained by field devices in the plant 3, an inlet temperature and an outlet temperature of the heat exchange device 31, and a model formula is obtained based on the acquired actual values. Use the tracking simulation.
[0041] At this time, the tracking simulator 41 performs a tracking simulation that simulates the state quantity of the plant 3 and the state quantities such as the outlet temperature, the inlet temperature, and the flow rate of the heat exchange device 31 in real time in parallel with the actual operation in the plant 3. Then, the estimated values of the state quantities of the plant 3 and the heat exchange device 31 are obtained.
, when the inflow amount of the fluid in the plant 3 is changed, the flow rate flowing through the heat exchange device 31 is also changed. As a result, the temperature near the outlet of the heat exchange device31 (hereinafter referred to as the outlet temperature) is actually measured. The value and the tracking simulator41 may show different values.
[0043] In step SP2, the parameter adjustment unit 41A compares the measured value acquired from the plant 3 with respect to the outlet temperature of the heat exchange device 31 with the estimated value calculated and estimated by the tracking simulator 41, and the difference between the simulation values is within an allowable range. If it is determined that it is not within the allowable range, the heat transfer coefficient as an adjustment parameter is adjusted and applied to the model formula. If it is determined that the value is within the allowable range, the process proceeds to step SP3.
[0046] In step SP4, …, the table generating unit 42 maps the heat transfer coefficient with respect to the flow rate as shown in FIG. 3. A thermal coefficient table is created and stored in the storage unit 43.

    PNG
    media_image3.png
    393
    420
    media_image3.png
    Greyscale

as shown in FIG. 3, a heat transfer coefficient (for example, 300 W / m 2 K) corresponding to a flow rate (for example, 350 kg / h) is assigned to the table generating unit 42.
[0048] The heat exchange device diagnostic system 4 repeatedly performs the operations of the above steps SP1to SP3, and stores the flow rate and heat transfer coefficient flowing through the heat exchange device 31 when the flow rate and heat transfer coefficient change over time is stable. The internal state of the long-term heat exchange device 31 is grasped.

    PNG
    media_image4.png
    464
    517
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    403
    456
    media_image5.png
    Greyscale

[0049] That is, the heat exchange device diagnostic system 4 repeatedly records the relationship between the heat transfer coefficient and the flow rate, thereby grasping the change trend of the secular change in the heat transfer coefficient of the heat exchange device 31 as shown in FIG. Can do.
[0050] For example, the heat transfer coefficient of the heat exchange device 31 at a flow rate of 350 kg / h is300 W / m2K when the plant is started up or when the device is replaced, while the heat transfer coefficient (●in FIG. 4A) is 300 W / m2K. When calculated immediately after stopping and repairing (immediately after regular the heat transfer coefficient (▲ in FIG. 4A) changes to 200 W / m2K. The tendency to change can be grasped.
[0051] In step SP5, the analysis / diagnosis unit 44 determines the deterioration of the heat exchange device 31based on the heat transfer coefficient table stored in the storage unit 43.
[0052] Specifically, the analysis / diagnosis unit 44 is based on the heat transfer coefficient table acquired from the tracking simulator 41, and the flow rate at which the estimated value (heat transfer coefficient of the heat exchange device) calculated and estimated by the tracking simulator 41 flows through the heat exchange device. It is determined that the heat exchanging device 31 is deteriorated when the value is below or above a predetermined threshold value every time.
[0053] In other words, the analysis / diagnosis unit 44 determines the deterioration of the heat exchange device based on the change tendency of the estimated value by the tracking simulator 41.
.[0054] For example, FIG. 4B is a graph showing the secular change of the heat transfer coefficient when the flow rate is 350 kg / h. The analysis / diagnosis unit 44 determines that the heat exchange device 31 has deteriorated because the heat transfer coefficient obtained at time T10 is lower than the predetermined threshold value 200 W / m 2 K as shown in FIG. 4B.
[0055] For this reason, the heat exchanger diagnostic system 4 can grasp the performance deterioration of the heat exchange device 31 based on the change tendency of the estimated value stored in the heat transfer coefficient table.
when the analysis / diagnosis unit 44 determines that the performance of the heat exchange device 31 has deteriorated, the analysis / diagnosis unit 44 proceeds to step SP6. If it is determined that the performance of the heat exchange device 31 has not deteriorated, the process returns to step SP2.
[0057] In step SP6, the analysis diagnosis unit 44 displays that the heat exchange device 31 is deteriorated on a display unit (not shown) or the like, or gives a deterioration determination result to an external device or operator of the heat exchange device diagnosis system 4. Output as an alarm.
Hayashi teaches:
[0129] In Step 180, the expressions (1) and (2) are used to calculate the temperature of exhaust gas at the inlet in each heat exchanger Ti_g_in and the temperature of steam (or water) at the outlet in each heat exchanger Ti_w_out for the low pressure economizer 18, low pressure evaporator 17, high pressure economizer 16, high pressure evaporator 15, high pressure primary super heater 14 and high pressure secondary super heater 13 in that order. To put it in greater details; in the low pressure economizer 18, the temperature of the exhaust gas at the inlet Ti_g_in and the temperature of the water at the outlet Ti_w_out are calculated by the simultaneous equation of the aforementioned expressions (1) and (2), …
[0091] The following expressions (1) and (2) are given by the heat balance of the exhaust gas and steam (or water) in each heat exchanger. These expressions (1) and (2) are based on the following assumption of low pressure economizer 18 (i=1), low pressure evaporator 17 (i=2), high pressure economizer 16 (i=3), high pressure 
Qi.sub.--a=Fg (Hi.sub.--g_in-Hi.sub.--g_out)=Fi.sub.--w (Hi_w_out-Hi.sub.--w_in) (1)
[0092] Qi_a: Amount of heat transfer in each heat exchanger
[0093] Fg: Flow rate of exhaust gas in each heat exchanger
[0094] Hi_g_in: Enthalpy on the exhaust gas inlet side in each heat exchanger
[0095] Hi_g_out: Enthalpy on the exhaust gas outlet side in each heat exchanger
[0096] Fi_w: Flow rate of steam (or water) in each heat exchanger
[0097] Hi_w_out: Enthalpy on the steam (or water) outlet side in each heat exchanger
[0098] Hi_w_in: Enthalpy on the steam (or water) inlet side in each heat exchanger
…
Qi.sub.--b=Ki.times.Ai.times..DELTA.Ti  (2)
[0100] Qi_b: Amount of heat transfer in each heat exchanger
[0101] Ki: Heat transfer coefficient in each heat exchanger
[0102] Ai: Heat transfer area in each heat exchanger
[0103] .DELTA.Ti: Temperature difference of exhaust gas and steam (or water) in each heat exchanger
[0104] It should be noted that the Ki (heat transfer coefficient in each heat exchanger) and Ai (heat transfer area in each heat exchanger) are given as predetermined set values. The temperature difference .DELTA.Ti of the exhaust gas 
[0105] Ti_g: Typical temperature of exhaust gas in each heat exchanger
[0106] Ti_w: Typical temperature of steam (or water) in each heat exchanger
Ti.sub.--g=(Ti.sub.--g_in+Ti.sub.--g_out)/2 (4)
[0107] Ti_g_in: Temperature of exhaust gas at the inlet in each heat exchanger
[0108] Ti_g_out: Temperature of exhaust gas at the outlet in each heat exchanger
Ti.sub.--w=(Ti.sub.--w_in+Ti.sub.--w_out)/2 (5)
[0109] Ti_w_in: Temperature of steam (or water) at the inlet in each heat exchanger
[0110] Ti_w_out: Temperature of steam (or water) at the outlet in each heat exchanger
[0111] The temperatures of the exhaust gas and steam (or water) are used as variables in the expression (2)and the Qi_b (amount of heat transfer in each heat exchanger) can be said to have been obtained from thedifference in temperatures of the exhaust gas and steam (or water).
Hiyama teaches:
[0006] The design value and the allowable value that are the basis of this adjustment are the plant operation plan at the time of construction of the power plant … and equipment design values of plant components (pressure loss, heat exchange rate, process efficiency operation range from the viewpoint of equipment efficiency and protection, etc.).
changes in the device characteristics such as linearity deterioration in input/output signal characteristics, span deviation, and zero drift can occur. …
[0100] Next, in step S2, a static characteristic or a dynamic characteristic obtained as a result of such an operation is compared with a design value or an initial value of the start of use of each characteristic which is input in advance, so that a time-series change (aging (Degradation, failure, etc.) can be understood. In addition, since it is possible to grasp individual characteristic changes in units of components such as the electrical/air conversion unit and the mechanical feedback function unit, it is possible that when this characteristic changes, it depends on what factors.

Regarding claim 3, Ishi further teaches the first state indicates a state of the facility during introduction of the facility ([0050] plant startup).

Regarding claim 4, Ishi further teaches the evaluation unit evaluates a change of a fluid passing through the facility based on the difference between the first estimated operating point and the second estimated operating point ([0040] the change evaluated is a change about fluid passing through the heat exchange).

Regarding claims 7-9, Ishi, Hayashi and Hiyama together teach the claimed apparatus. Therefore, they teach the system, method steps and program for implementing the apparatus.

Regarding claim 12, Ishi further teaches:

the actual measurement value based on the process value of the facility is an outlet temperature of the heat exchanger ([0031]), and
the parameter is an overall heat transfer coefficient of the heat exchanger ([0031]).

Regarding claim 13, Hiyama further teaches:
the facility is a valve ([0096] control vale),
the actual measurement value based on the process value of the facility is an MV value ([0096] [0097] [0130] [0131] valve opening command signal – MV are input for flow rate characteristic CV analysis), and
the parameter is a CV value ([0096] [0097] [0130] [0131] valve opening command signal – MV are input for flow rate characteristic CV analysis).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishi in view of Hayashi and Hiyama as applied to claims 1, 3-4, 7-9 and 12-13 above, further in view of Higashi US2016123341A12.

Regarding claim 5, the combination of Ishi, Hayashi and Hiyama does not explicitly teach the facility is a compressor, the actual measurement value based on the process value of the facility is a differential pressure between a suction pressure and a 
Higashi teaches the facility is a compressor, the actual measurement value based on the process value of the facility is a differential pressure between a suction pressure and a discharge pressure of the compressor, or a ratio of the suction pressure to the discharge pressure, and the parameter is a rotation speed of the compressor ([0066] [0032] [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishi to incorporate the teachings of Higashi because they all directed to performance evaluation of facility. Applying the evaluation method to compressor will help evaluate operation performance of the compressor.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ishi in view of Hayashi and Hiyama as applied to claims 1, 3-4, 7-9 and 12-13 above, further in view of Xie CN 103499506 A3.

Regarding claim 10, the combination of Ishi, Hayashi and Hiyama does not explicitly teach the performance value provided by the manufacturer of the facility is based on the manufacturer's experimental data.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishi to incorporate the teachings of Xie because they all directed to performance evaluation of facility. A design value based on the manufacturer's experimental data will help provide product specification for the product.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ishi in view of Hayashi and Hiyama as applied to claims 1, 3-4, 7-9 and 12-13 above, further in view of HENYAN.

Regarding claim 11, the combination of Ishi, Hayashi and Hiyama does not explicitly teach:
the facility is a pump,
the actual measurement value based on the process value of the facility is a differential pressure between a suction pressure and a discharge pressure of the pump or the ratio of the suction pressure to the discharge pressure, and
the parameter is a head value of the pump.
HENYAN teaches:
the facility is a pump,

the parameter is a head value of the pump (Fig. 1 page 10 line 4 – page 16 line 23, pump performance is analyzed by differential pressure between suction pressure and discharge pressure, and head value as parameter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishi to incorporate the teachings of HENYAN because they all directed to performance evaluation of facility. Applying the simulation and evaluation method to a pump will help assess the operation performance of the pump.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T./           Examiner, Art Unit 2115







/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ishi and Hiyama are the prior arts of record
        2 Higashi is the prior art of record
        3 Xie is the prior art of record